Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Provisional Application No. 62/882,140, filed 08/02/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a needle implanting device configured to carry the sensor”, and 
“the needle extraction module is configured to withdraw the needle implanting device after the sensor is implanted”, in claim- 3. 
The claim limitations uses the term needle implanting device and needle extraction module as a generic place holder for performing the claimed functions: 
to carry the sensor, and 
to withdraw the needle implantation device respectively. 
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
(¶:[0009]) recites: “The implanting device includes a housing having a bottom opening; an implantation module disposed in the housing, and bearing the sensor module; and a bottom cover detachably coupled to the bottom opening, and (Fig.1) shows the sensor assembly (70) attaches with the implanting device (30), 
(¶:[0112]) with reference to (Fig. 11,12) recites, needle extracting module 35 is released from the restriction of the needle implanting seat 33 and the constraint on the movement of the needle extracting seat 35 in the withdrawal direction R is released. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recites the limitation "the sticker" in step (a) on both claims, however that term is not introduced in those claims prior to that recitation. 
There is insufficient antecedent basis for that limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halac et al. in the publication (US 20170188912 A1).
Regarding claim-1 Halac discloses a method for assembling a physiological signal monitoring apparatus on a body surface of a living body a system for applying a transcutaneous monitor to a person, as recited in (Abstract), 
wherein the physiological signal monitoring apparatus is used to measure a physiological signal and includes a sensor module and a transmitter the system is used for continuously monitoring glucose level in the blood of a diabetic patient, and the system also has a transmitter for wirelessly transmitting the measured data to a receiver, as recited in (¶:[0003] - [0004]),  
the sensor module is configured to be disposed on the body surface by an implanting device (¶:[0269] recites, the system 104 is configured such that compressing its shell while the system is pressed against the skin will insert the sensor 138 into the skin 130 of a patient to implant the transcutaneous, glucose analyte sensor), as shown in (Fig.4),  
and the physiological signal monitoring apparatus comprises: the sensor module including: a sensor measuring the physiological signal (Fig.4,5) shows the sensor assembly (600) which contains the sensor module (134) for sensing glucose, as recited in (¶:[0233], [0268]), and having a signal sensing end and a signal output end (¶:[0268] recites, the module has a needle (138) at the bottom end of the module for sensing glucose, and an electronic unit (500) at the top of the sensing module for measuring glucose and outputting the result wirelessly, (¶:[0268], [0274]);
a base accommodating the sensor (Fig.4,5) the sensor assembly has a base (128), as recited in (¶:[0268], [0271]); 
and an adhesive pad disposed under the base, and configured to attach the base on the body surface (¶:[0272] recites, an adhesive pad 126 is coupled to the base 128 for attaching the base to skin 130) as shown in (Fig.4); 
and the transmitter having a port for receiving the physiological signal (¶:[0326] recites, the transmitter-500 connects with the sensor module through interconnects-204), those interconnects are considered as connection ports,
wherein the implanting device includes: a housing having a bottom opening (Fig.2,3) shows the housing (120) of the implanting device have an opening at the bottom which is exposed during implanting;
an implantation module disposed in the housing, and bearing the sensor module (Fig.7,8) shows the insertion or implantation module (132) which holds the sensor (138), and (Fig.3) shows that insertion module (132) is disposed inside the housing (120), as explained in (¶:[0268]);  
and a bottom cover detachably coupled to the bottom opening (Fig.2,3) shows a detachable bottom cap (122), and (¶:[0259] recites, the cap-122 screw onto the housing-120); that cap is considered as the bottom cover, 
wherein the method comprises steps of:
(a) detaching the bottom cover from the housing to expose the sticker from the bottom opening from (Fig.2,3) it is seen that, removing the cap (122) from the housing (120) will expose the applicator (104) and the adhesive sticker (126) is disposed at its bottom end;
(b) while holding the housing, causing the adhesive pad to be attached to the body surface (¶:[0273] recites, applicator system 104 will couple the adhesive 126 to the skin 130);
(c) applying a pressing force on the housing to cause the sensor module to be detached from the implantation module and the signal sensing end to be implanted under the body surface;
(d) removing the implanting device while leaving the sensor module on the body surface 
(Figs.7,8) shows the sensor module (134) is coupled at the distal end of the telescoping assembly (132), and (Fig.3) shows, the proximal end of the telescoping assembly abuts against the top inner structure of the housing (120). 
When the housing (120) is pressed downward the base (128) of the sensor module (134) moves distally and attaches with the skin by adhesive pad (126), and the glucose sensor (138) inserts into the skin. Once the sensor assembly is attached to the skin the housing along with the telescoping assembly (132) detaches from the base (128). These steps are elaborated in (¶:[0254], [0268-0274]). 
(e) placing the transmitter on the base so that the signal output end is electrically connected to the port (Fig.4) shows, the electronic transmitter unit (500) engages with the sensor base (128), and the transmitter (500) connects with the sensor module through interconnects (204), also recited in (¶:[0326]). 
Regarding claim-2 Halac discloses the method of claim-1, Halac further discloses wherein the step (c) is performed by applying the pressing force to activate the implantation module to release an operating force to cause the sensor module to be detached from the implantation module and to dispose the sensor on the base (¶:[0258], [0269]) & [0271]) recites those functionality.
Regarding claim-3 Halac discloses the method of claim-1, Halac further discloses wherein the implanting device further includes a needle implanting mechanism, and a needle implanting device configured to carry the sensor, the needle implanting mechanism is configured to drive the needle implanting device to carry the sensor and implant the sensor under the skin of the living body 
As shown in (Figs.7,8) the sensor module (134) is coupled at the distal end of the telescoping assembly (132), and (Fig.3) shows, the proximal end of the telescoping assembly abuts against the top inner structure of the housing (120). When the housing (120) is pressed downward the base (128) of the sensor module moves distally and attaches with the skin by adhesive pad (126), and the glucose sensing needle (138) implants into the skin. These steps are elaborated in (¶:[0254], [0268-0274]), the operation of the telescoping assembly is considered as the implanting mechanism, 
a needle extraction module configured to withdraw the needle implanting device after the sensor is implanted (¶:[0317] recites, after the sensor module 134 and the glucose sensor 138 are docked with the base 128, the system can detach the base 128 from the telescoping assembly 132, 
so that the sensor module 134, sensor needle 138, and the base 128 couples to the skin by the adhesive pad 126 while the telescoping assembly 132 and other portions of the system can be removed). 
Regarding claim-4 Halac discloses all the limitations of claim-3, Halac further discloses wherein the implantation module is configured to perform an automatic needle implantation and an automatic needle withdrawal operation (¶:[0590] recites, a dual spring based sensor insertion device having an automatic insertion and automatic retraction), and a time period for completing the automatic needle implantation and the automatic needle withdrawal operation is no more than 100 milliseconds (¶:[0407] the system is configured for needle acceleration during the intermediate portion of the path 154 to enable a suitable needle speed at a time the needle or the glucose sensor 138 first pierces the skin).
Regarding claim-5 Halac discloses the method of claim-1, Halac further discloses wherein the pressing force is applied on a surface of the housing opposite to the bottom opening (¶:[0269] recites, the top or proximal portion of the housing 120 is compressed during implantation). 
Regarding claim-11 Halac discloses the method of claim-1, Halac further discloses wherein the bottom opening has a first bevel structure disposed on a sidewall of the bottom opening, the bottom cover has a second bevel structure matching the first bevel structure (Fig.3) shows the housing (120) has a bevel structure on the outer side of the sidewall and the cover (122) has a matching bevel structure on the inner side of the sidewall, for coupling to each other, and the step (a) is performed by applying a torque on one of the housing and the bottom cover to detach the bottom from the housing (¶:[0265] recites, a full rotation, and/or less than 50 percent of a full rotation uncouples the cap 122 from the shell 120). 
Regarding claim-12 Halac discloses the method of claim-1, Halac further discloses wherein the base has an inner edge, the transmitter has an outer edge configured to match the inner edge of the base so that the transmitter is configured to be placed on the base from above the base (Fig.4) shows the base (128) has an inner edge, and the transmitter (500) has a matching outer edge, and the transmitter assembly is inserted from top into the base. 
Regarding claim-13 Halac discloses all the limitations of claim-12, Halac further discloses wherein in the step (e), the transmitter is placed on the base along a vertical direction (Fig.4) shows the transmitter (500) is vertically placed into the base (128).  
Regarding claim-14 Halac discloses all the limitations of claim-12, Halac further discloses wherein the inner edge of the base and the outer edge of the transmitter match in configuration (Fig.4) shows the base (128) has an inner edge, and the transmitter (500) has a matching outer edge.
Regarding claim-15 most of the limitations are similar to that of claim-1, Halac discloses all those limitations as discussed above. 
Halac also discloses the additional limitation an air-tight container accommodating therein the implantation module and forming an air-tight space (¶:[0262] recites the housing 120 and the cap 122 can block gas from passing through i.e. hermetically sealed). 
Regarding claim-16 Halac discloses the method of claim-15, Halac further discloses wherein the air-tight container is at least one of a blister, an aluminum foil package, and a desiccating vial (¶:[0434] recites, the first portion can include metal element, and the second portion also include a metal element). 
Regarding claim-17 most of the limitations are similar to that of claim-1, Halac discloses all those limitations as discussed above. 
Halac further discloses the additional limitation an implantation module disposed in the housing, and bearing the sensor module, (Fig.4) shows the implantation assembly (132) which attaches the sensor module (134) is disposed inside the housing (120), 
and sealing element causing airtight the accommodating space (¶:[0262] recites the housing 120 and the cap 122 can block gas from passing through i.e. hermetically sealed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20130267812 A1) by Pryor et al. in view of the patent (US 9693713 B2) by Pace et al.
Regarding claim-6 Halac discloses the method of claim-1, Halac further discloses wherein the bottom opening has a convex ring disposed along an edge of the bottom opening (Fig.4) shows a ledge (142) which is extending radially outward along the edge of the bottom opening of the housing (120), since that ledge is circular, and extending outwardly it is considered convex ring when looking from outside, 
the bottom cover has an annular groove disposed along an edge of the bottom cover (Fig.4) also shows an annular groove along the inner edge of the bottom cover (122), and the convex ring is fitted into the annular groove from (Fig.4) it is seen the convex ring (142) fits into the inner groove of the bottom cover, 
and the bottom cover has a side wall adjacent to the bottom opening  (Fig.4) further shows the bottom cover (122) has a side wall adjacent to the bottom opening of the housing (120). 
Halac discloses, in (¶:[0265] : the cap 122 can be pushed off from the shell 120, in an alternative embodiment), without reciting the structural details for that embodiment.
That is, Halac does not exactly disclose, an operating portion configured on the side wall to bear a force, a supporting portion is formed on the opposite end of the operating portion, a distance between the operating portion and the supporting portion and the force form an operating moment thereby, and a side detachment is formed between the bottom cover and the housing and causes the bottom cover to be detached from the housing.  
In an analogous invention, Pace discloses an on-body analyte sensor unit with different packaging and or loading system, as recited in the (Abstract), 
Wherein he shows one of the embodiment in (Fig.3) an applicator assembly (216) with an end cap (214), both of them have threads for interconnecting them together. That arrangement is similar to the connection between the housing and the bottom cover of the device of Halac. 
Pace also shows a different embodiment in (Fig.10A-D) wherein the bottom cap 
has an outwardly extending protrusion on one side of the edge, and the opposite side of that protrusion there is a hinged portion. That protrusion and the hinge are considered  as the operating portion and the supporting portion respectively. 
When a force is applied on that protrusion  the cap opens to expose the opening of the main body. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use an opening arrangement for the bottom cover from the main housing by applying a force on the protrusion of the bottom cover, as an alternative packaging arrangement, as taught by Pace (Fig.10C,D). 
Regarding claim-7 Halac in view of Pace discloses all the limitations of claim-6, and Pace discloses wherein the operating portion is a convex portion protruding from an outer wall surface of the bottom cover as shown in (Fig.10C & 10D). 
Regarding claim-8 Halac in view of Pace discloses all the limitations of claim-6, and Pace discloses wherein the operating portion is a concave portion concaving from an outer wall surface of the bottom cover (Fig. )
Regarding claim-9 Halac in view of Pace discloses all the limitations of claim-6, and Pace discloses wherein the operating portion is an outer side wall of the bottom cover (Fig.10A) shows the operating portion is protruding from the outer side of bottom cover. 
Regarding claim-10 Halac in view of Pace discloses all the limitations of claim-6, and Pace discloses wherein the step (a) further comprises sub-steps of: (a1) taking advantage of a stress concentration status to cause a partial side detachment between the bottom cover and the housing; and (a2) continually applying the force on the operating portion toward a direction away from the housing to enlarge the partial side detachment (Fig.10A) shows, as force is applied the bottom cap partially detach and as force is continually applied cause enlargement of the gap.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792